UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE THE SECURITIES EXCHANGE ACT OF 1934 Truett-Hurst, Inc. (Exact name of Registrant as specified in Its Charter) Delaware 46-1561499 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5610 Dry Creek Road Healdsburg, CA (Address of principal executive office) (Zip Code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Class A Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12 (b) of the Exchange Act and is effective pursuant to General Instruction A. (c), please check the following box.x If this form relates to the registration of a class of securities pursuant to Section 12 (g) of the Exchange Act and is effective pursuant to General Instruction A. (d), please check the following box. ¨ Securities Act registration statement file number to which this form relates: 333-187164 (if applicable) Securities to be registered pursuant to Section 12 (g) of the Act: None (Title of Class) (Title of Class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered. The securities to be registered hereby are shares of Class A common stock, par value $0.001 per share, of Truett-Hurst, Inc. (the “Company”). The description of the shares of Class A common stock contained in the section entitled “Description of Capital Stock” in the Prospectus included in the Company’s Registration Statement on FormS-1 (File No.333-187164), filed with the Securities and Exchange Commission on March 11, 2013 (as amended from time to time, the “Registration Statement”), is hereby incorporated by reference herein. Any form of prospectus or prospectus supplement to the Registration Statement that includes such descriptions and that are subsequently filed are hereby also incorporated by reference herein. Item 2.Exhibits. Not Applicable SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. TRUETT-HURST, INC. (Registrant) Date: June 19, 2013 By: /s/ Phillip L. Hurst Name: Phillip L. Hurst Title: Chief Executive Officer and Chairman
